Citation Nr: 9904077	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-06 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Navy from November 
1952 to May 1961; he also was a member of the Navy Reserves 
between 1963 and 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from November 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied his 
claims of entitlement to service connection for skin cancer 
due to exposure to ionizing radiation and for hypertension.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal as to the hypertension issue has 
been obtained by the RO.

2.  The appellant participated in Operation Redwing during 
service in 1956.  It has been presumed from evidence of 
record that the appellant was exposed to 0.485 rem gamma as 
well as an additional 0.109 rem gamma for a total exposure 
level of radiation during service of 0.594 rem gamma.

3.  The medical evidence shows that basal cell carcinoma was 
first manifested in 1976 at the earliest, many years after 
the appellant's exposure to ionizing radiation.

4.  It was the opinion of the Chief Public Health and 
Environmental Hazards Officer of the VA that it was unlikely 
that the appellant's skin cancer (basal cell carcinoma) is 
attributable to exposure to ionizing radiation during 
service; there is otherwise no competent evidence of record 
showing a relationship between a present skin disorder and 
exposure to ionizing or microwave radiation during service or 
any other in-service event, pathology or symptomatology. 

5.  The evidence does not establish that the appellant 
currently has any hypertension that is directly related to 
service, or the residual of any in-service incident.  The 
service medical records do not contain evidence of any 
complaints related to, or treatment for, hypertension.

6.  The appellant's hypertension was not documented until 
more than 15 years after his active duty and he has submitted 
no competent evidence showing a direct etiologic relationship 
or nexus between any incident of service and his currently 
diagnosed hypertension. 


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for skin cancer, 
including as due to exposure to ionizing radiation; his basal 
cell carcinoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998). 

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) generally does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993). 

The appellant contends that he was exposed to ionizing 
radiation during nuclear tests conducted as part of Operation 
Redwing in 1956 and that that exposure ultimately resulted in 
his development of skin cancers.  He further contends that he 
developed high blood pressure after finding out that he 
suffered from said cancer.

I.  Skin cancer claim.

According to 38 C.F.R. § 3.311(b)(2), skin cancer is a 
radiogenic disease.  In such cases where there has been 
exposure to ionizing radiation in-service, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  

The service medical records are completely negative for any 
complaints, clinical findings or diagnosis of skin cancer.  
Service personnel and other records show that the veteran was 
a sailor on board the USS Navasota and that he participated 
in Operation Redwing from May to July 1956, this Operation 
consisting of atmospheric nuclear detonations.  The appellant 
underwent treatment in September 1959 for a gastrointestinal 
problem; he made no complaints concerning any skin problem 
nor were any skin lesions noted.  He subsequently underwent a 
hardship separation examination in May 1961; he did not 
complain of any skin problems and none were diagnosed on 
physical examination.  A DD Form 1141 indicates that the 
appellant's film badge from Bikini, dated between May 23, 
1956 and July 25, 1956, showed an accumulated total dose of 
485 millirems.

The appellant underwent an enlistment examination for the 
Navy Reserves in July 1963; on his report of medical history 
he denied suffering from any tumor, growth, cyst or cancer 
and no clinical evidence of any skin problem was found on 
physical examination.  He also underwent a physical 
examination for his re-enlistment in the Navy Reserves in 
June 1968.  The appellant again denied any tumor, growth, 
cyst or cancer, as well as any skin disease.  Physical 
examination revealed no skin lesions.  

Private medical records show that a basal cell carcinoma was 
excised from the appellant's right scapular area in March 
1993.  Other records in dated later in 1993 reflect findings 
of lesions on the scalp, the right frontal-parietal area and 
the right periauricular area; in December 1993, the lesions 
were removed at a VA facility and diagnosed as basal cell 
carcinoma.  The earliest mention of any skin problem is found 
in a Methodist Hospital report dated in February 1977, in 
which it is noted that the appellant had had a mole removed 
from his left shoulder in 1976.  None of these reports links 
the appellant's skin disorder to exposure to radiation or 
other hazardous substance during service, nor does any other 
clinical evidence of record establish such a link.

In view of the fact that the records showed a diagnosis of a 
"radiogenic disease," the Defense Special Weapons Agency 
(DSWA) was requested to provide a dose estimate for the 
appellant's exposure to ionizing radiation in conjunction 
with his participation in the aforementioned nuclear testing.  
In October 1996, the DSWA confirmed the appellant's 
assignment on board the USS Navasota during the pertinent 
time period and that the appellant was exposed to 0.485 rem 
gamma as well as an additional 0.109 rem gamma for a total 
exposure level of radiation during service of 0.594 rem gamma 
with an upper bound of 0.9 rem gamma.

The DSWA's report was then submitted to VA's Chief Public 
Health and Environmental Hazards Officer.  The Officer wrote 
in July 1997 that skin cancer "usually has been attributed 
to ionizing radiation at high doses, e.g., several hundred 
rads.  Excess numbers of basal cell skin cancers also have 
been reported in margins of irradiated areas which received 
estimated doses of 9-12 rads in margins of irradiated 
areas."  She concluded, that, in light of the appellant's 
total exposure of 0.594 rem gamma with virtually no potential 
for neutron, it was "unlikely that the veteran's basal cell 
skin cancers can be attributed to exposure to ionizing 
radiation."  The VA's Director of Compensation and Pension 
Service took notice of that opinion in August 1997, and, in 
particular, the finding that it was unlikely that the 
appellant's basal cell skin cancers could be attributed to 
exposure to ionizing radiation in-service.

In March 1997, the appellant testified at a personal hearing 
conducted at the RO.  He described his participation in the 
nuclear testing in the mid-1950s during service.  He 
indicated that he was first diagnosed with skin cancer in 
1975 or 1976 and that he had not had any exposure to ionizing 
radiation in his post-service civilian jobs or his Navy 
Reserves duties.  He noted that he had been given a film 
badge and told to wear it during the nuclear testing.  See 
Hearing Transcript pp. 5-17.  

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and develops one of 
fifteen types of cancer, it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Second, if a veteran was exposed in service to 
ionizing radiation and develops one of twenty-two radiogenic 
diseases within a period specified for each by law, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who reviews it in relation to six specific factors 
and determines whether there is a reasonable possibility that 
the disease was incurred in service.  38 C.F.R. § 3.311.  
Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303; Combee v. 
Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 1994).

The Board has carefully reviewed this appeal under all three 
of the legal theories by which service connection could be 
granted for the appellant's skin cancer, as has the RO.  
First, as noted above, the claimed disability is not included 
in the statutory list of conditions which may be 
presumptively service-connected by dint of service in a 
radiation-risk activity, as listed at 38 C.F.R. § 3.309(d).  
Secondly, although skin cancer is included in the list at 
38 C.F.R. § 3.311(b), that regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases." Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir. 
1997).  The RO undertook and completed the special 
development mandated by the regulation, and the Board finds 
that the opinion of the Environmental Hazards Officer was 
well-supported by the evidence of record.  The evidence of 
record contains no substantial evidence that runs counter to 
the aforementioned Officer opinion.  The Board has also 
considered the holding of the Court in its recent en banc 
decision, Hilkert v. West, No. 96-208 (U.S. Vet. App. Feb. 1, 
1999).

Moreover, the appellant's skin cancer was not demonstrated in 
service; a diagnosis of basal cell cancer was not noted until 
March 1993, or approximately 32 years after service.  Even if 
it is assumed, arguendo, that the mole that was removed in 
1976 from the appellant's left shoulder was cancerous, this 
event still occurred almost 15 years after service, and 
almost 20 years from the in-service exposure.  Thirdly, the 
Combee/Ramey analysis includes the traditional approach to 
service-connection claims, i.e., adjudicating the issue of 
causation in service on a direct basis.  For the reasons 
articulated above, the Board concludes that the appellant's 
basal cell carcinoma is not attributable to in-service 
radiation exposure or other incident of service.  The record 
in this case does not support a finding of incurrence or 
aggravation of skin cancer in service or on a delayed basis 
due to any exposure to ionizing radiation in service.

As explained in Caluza, 7 Vet. App. 498 (1995), in order for 
a claim to be well grounded, there must be competent evidence 
of a current disability and of a nexus between the in-service 
injury or disease and the current disability.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Allegations of such a nexus from a veteran 
without the required medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, are not probative and cannot form 
the basis of a well-grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the instant case, 
the findings from the Chief Public Health and Environmental 
Hazards Officer, a physician who reviewed all of the 
pertinent evidence, contradicts, rather than supports, the 
contentions and oral testimony of the appellant linking a 
current skin disorder to exposure to radiation in service, 
and there is otherwise no competent evidence of record 
establishing a "nexus" between a current skin disability and 
exposure to radiation during service or another in-service 
etiologic cause.  Therefore, the Board concludes that the 
appellant has failed to submit a well-grounded claim for 
service connection for his basal cell skin cancers.

In finding the claim for service connection for the 
appellant's skin disorder to be not well-grounded, the 
obligation of the RO under 38 U.S.C.A. § 5103(a) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) 
to advise a veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim has been considered.  The Board concludes that this 
obligation to the appellant was fulfilled by the RO to the 
extent that it has notified him that this claim was being 
denied due to the lack of any medical evidence indicating 
that any of the his skin cancers could be attributed to 
exposure to radiation in service or to any incident of 
service.  Moreover, there is no indication that there are 
medical reports that are available which would show the 
required nexus between a present skin cancer and exposure to 
radiation during service.

Finally, in finding the claim on appeal to be not well-
grounded, the Board recognizes that the RO denied the issue 
on appeal on a different basis.  It is the conclusion of the 
Board, however, that there is no prejudice to the appellant 
in doing so, as he was informed of the evidence needed to 
establish entitlement to the benefits requested.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Accordingly, service 
connection for skin cancer must be denied. 

II. Hypertension claim.

Review of the appellant's service medical records 
demonstrates no complaints or findings relating to the 
appellant's heart or blood pressure.  The appellant underwent 
a re-enlistment examination in January 1956; his blood 
pressure was recorded as 132/78 sitting and 138/80 standing.  
The appellant was hospitalized in September 1959; his blood 
pressure was recorded as 118/84.  The appellant underwent a 
hardship separation examination in May 1961; his blood 
pressure was recorded as 130/84.  On his report of medical 
history given in July 1963 in connection with his enlistment 
in the Navy Reserves, the appellant stated that he did not 
suffer from high or low blood pressure.  The report of 
medical examination records his blood pressure as 140/90.  In 
his Naval Reserve re-enlistment report of medical history 
dated in June 1968, the appellant again denied high blood 
pressure; the report of physical examination reflects a blood 
pressure reading of 140/90.  

An admission note for Methodist Hospital, dated in February 
1977, indicates that the appellant stated that he had never 
had any serious illness.  The review of systems failed to 
uncover or reveal any significant cardiorespiratory, 
gastrointestinal or urinary complaints.  The first mention of 
any problem with high blood pressure is found in a note from 
a Dr. Varner, dated in November 1983, that indicates the 
appellant was taking medication for hypertension.

In May 1996, the appellant underwent a VA medical 
examination.  He reported a 30-year history of hypertension.  
While the examiner rendered a diagnosis of a history of 
hypertension of 30 years, there is no indication that any of 
the appellant's medical records from service, or after 
service, were reviewed.  To the extent hypertension was 
identified, there was no opinion expressed as to the etiology 
or onset date. 

The appellant testified during his personal hearing conducted 
at the RO in March 1997 that he was first diagnosed as 
hypertensive in 1977 or 1978.  See Hearing Transcript p. 2.  
He associated his hypertension with his service in the Navy 
because his blood pressure went up when he found out about 
his skin cancer.  See Hearing Transcript p. 3.  The appellant 
testified that that he was not diagnosed with hypertension 
while he was in active service or while he was in the Naval 
Reserves.  Id.  He further testified that he believed that 
the hypertension was somehow tied to his in-service radiation 
exposure.  See Hearing Transcript p. 4.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that he 
suffers from any hypertension that is related to service, 
including his exposure to ionizing radiation, and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant was diagnosed with or treated for hypertension 
within one year of service or that there is a service 
relationship, and such would be required to make the claim 
plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  No 
in-service findings of hypertension are found in the service 
medical records.  Furthermore, the appellant testified that 
he was never diagnosed with hypertension while he was a 
member of the Naval Reserves; the Board notes that the 
appellant enlisted in the Reserves more than two years after 
his separation from service and that he was a member until 
1973.  The first documented evidence of hypertension does not 
appear until January 1983, and the appellant has testified 
himself that he was not diagnosed until 1977.  These 
statements all coincide to indicate that the appellant, who 
was under the care of private physicians for various other 
conditions, was first diagnosed with hypertension after 
February 1977 and before November 1983- more than 15 years 
after service.  However, there is no competent medical 
evidence of record to establish that learning one is 
suffering from skin cancer could cause the development of 
hypertension.

Thus, the claim for service connection for hypertension must 
be denied as not well-grounded since there must be competent 
evidence not only of a current disability (a medical 
diagnosis), but also of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its November 1996 rating decision and in its 
January 1997 Statement of the Case (SOC) in which the 
appellant was informed that his service medical records were 
negative for any clinical evidence of hypertension and that 
there was no evidence of hypertension within one year of 
service.  Thus, the Board concludes that the notice required 
in Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records which would 
make the claim well-grounded.

Since the appellant has failed to present competent medical 
evidence that his claim of entitlement to service connection 
for hypertension is plausible, that is, he has failed to 
present medical evidence that links the currently diagnosed 
hypertension to any incident of service, the claim for 
service connection for hypertension must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Well-grounded claims for entitlement to service connection 
for skin cancer and hypertension not having been submitted, 
the claims are denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

